Citation Nr: 0835411	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  02-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for head injury residuals, 
to include a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  That decision found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for head injury residuals, 
including a seizure disorder.  In August 2003, the Board 
reopened the claim for service connection, and in August 2003 
and in May 2007 remanded the claim to the RO for additional 
development.

In April 2002, the appellant testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record demonstrates that head injury 
residuals, to include a seizure disorder, were not manifest 
during active service and were not a result of any 
established event, injury, or disease during active service.  


CONCLUSION OF LAW

Head injury residuals, to include a seizure disorder, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in November 2002, May 2004, August 2006, October 
2007, March 2008, and June 2008.  These letters notified the 
appellant of VA's responsibilities in obtaining information 
to assist the appellant in completing his claim, and 
identified the appellant's duties in obtaining information 
and evidence to substantiate his claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in August 2008.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006. 

The Board notes that the development it requested in its May 
2007 remand, information concerning a 1977 motor vehicle 
accident and the appellant's consent to a period of 
observation and evaluation for inpatient video EEG monitoring 
to confirm the presence of a seizure disorder-was not 
accomplished because the appellant did not respond positively 
to the RO's letters of March and June 2008 and an August 2008 
telephone contact.  In addition, the Board notes that R.J.H., 
M.D., did not respond to the RO's letter of September 2004 
requesting a rationale for his November 2002 nexus opinion.  

The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.  The Board finds that further attempts to 
obtain additional evidence in this matter would be futile.  
Therefore, the claim must be decided based upon the available 
medical evidence. There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with the claim would not cause any prejudice to the 
appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and a chronic disease of the 
nervous system, becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

The appellant contends that he sustained a head injury at 
Fort Collins, Colorado, in 1980 while on maneuvers and, as a 
result, developed a seizure disorder which, he claims he did 
not have before he entered service.  

The veteran's January 1980 enlistment examination is silent 
as to any abnormalities.  In the Report of Medical History 
taken in conjunction with his enlistment physical 
examination, the veteran, who was almost 30 years old at the 
time of enlistment, responded "nono" to the question 
regarding his usual occupation.  Regarding the question as to 
whether he had ever been rejected for military service, he 
responded, "I been military at 18.  I am".  This response 
was crossed out on the report.  In a February 1, 1980 report, 
it was indicated that the veteran did not suffer from 
epilepsy, hepatitis, diabetes, alcoholism, leukemia, cancer, 
and other disorders.  Because he had a positive tine test for 
tuberculosis, he was placed on INH.  In June 1980, the 
veteran complained of peripheral neuritis in the right arm.  
He indicated that the neuritis started before he was placed 
on INH.  A July 1980 service treatment record revealed that 
the veteran complained of neuritis in both lower extremities.  
He said that he lost feeling in both legs while driving a 
car.  He had been on isoniazid (INH) since February 1980.  
The record also indicated that in June 1977 the veteran was 
involved in a motor vehicle accident and sustained an injury 
to the cervical spine.  

August 1980 service treatment records revealed that the 
veteran was seen for swelling in his right hand and that he 
had a history of numbness in his right hand.  Four days later 
he "fell out" down range, where he was a cook, with a 
complaint of heat stroke.  He reported that he felt weak, 
dizzy, and that his hands felt prickly; the veteran thought 
he may have fainted.  Examination was normal, with possible 
heat stroke noted.  No head injury or seizure disorder is 
noted in the available service treatment records.

Service personnel records in the claims file revealed that 
the veteran was given an honorable discharge in March 1981 
for erroneous enlistment, inability to read and write, 
unadaptability to training, and lack of motivation.  It was 
indicated that the recruiter showed the veteran the ASVAB 
(Armed Services Vocational Aptitude Battery) questions and 
answers prior to his taking the test to determine his 
competence to enter the military.  (The Board notes that the 
National Personnel Records Center informed the RO in March 
2008 that there was no evidence in the veteran's personnel 
file to indicate he had attempted to enter service prior to 
1980.)  The veteran declined a separation physical 
examination.  

March 1992 VA hospital records noted that the veteran was in 
jail in late January 1992 for failure to pay child support 
when he suffered several seizures and felt a tingling in his 
extremities.  He said that he hit the back of his head on the 
concrete floor.  A grand mal seizure while in jail was noted 
and that he frequently had episodes of starring for a few 
seconds, stuttering speech, and weakness of the right arm and 
leg.  The veteran's history of seizure disorder was said to 
date back to 1980 when he was struck in the head with an 
empty tank shell casing.  The veteran reported that he "fell 
out" twice after that and was placed on Phenobarbital for 
approximately three years and then taken off the medicine and 
that he did not return to see his doctor after that.  He 
continued to have minor seizure spells of starring and 
stuttering.  A CT scan of the brain found no abnormalities.  
An EEG was within normal limits when the veteran was awake 
and drowsy.  The veteran also was seen for psychological 
testing while in the VA hospital.  He was discharged with a 
diagnosis of right hemi paresis believed to be malingering 
and a history of seizure disorder.

A June 1992 statement from the veteran's mother in his Social 
Security Administration (SSA) file indicated that the veteran 
developed his stuttering about a year before.

A June 1992 VA medical record noted the veteran reported a 
mild seizure the previous week.

A December 1992 private medical record revealed that the 
veteran complained of a light seizure that day.

A May 1993 decision by the SSA noted that the veteran's first 
major seizures, and his disability for purposes of the SSA, 
occurred in February 1992.  The decision noted that the 
veteran said that he developed minor seizures in 1982.

November 1994 VA medical records noted the veteran had a 
seizure the previous week and a diagnosis of seizure 
disorder.

A December 1995 private medical record showed a normal CT 
scan of the brain.

A November 1996 private medical record revealed the veteran's 
violent behavior as his girlfriend complained that he tore up 
the living room and the rescue squad reported that he tried 
to punch them.  Alcohol was noted on his breath, and the 
impression was psychotic break.  

July 1997 private medical records noted another seizure while 
in jail and a diagnosis of alcoholism and possible seizure 
disorder.  The veteran gave a history of a seizure disorder 
since 1986.

An August 1998 private medical record noted that the 
veteran's seizures were often brought on when he got 
agitated.

In a private medical record of R.C.C, M.D. dated in September 
1998, the veteran's physician revealed that the veteran had 
requested a letter stating that his seizures might be related 
to when he was struck in the head during service.  The doctor 
reviewed some records from the VA hospital and concluded that 
he could not state certainly beyond a shadow of a doubt and 
could not really say that the veteran's seizures might be 
related to his injury while in service.  Dr. C, stated that 
he declined to write the nexus letter requested by the 
veteran.

A September 1999 private medical record noted that the 
veteran reported a couple of light seizures the previous 
week.

A March 2000 private medical record noted a seizure or stroke 
the previous month during a verbal altercation concerning a 
car in the veteran's yard.  A CT scan of the brain was 
negative.  A magnetic resonance imaging (MRI) scan of the 
brain showed the left mesial temporal lobe slightly 
diminished in volume compared with the opposite side, but 
there was no intra or extra axial mass, fluid collection, 
vascular anomalities or areas of abnormal enhancement.

A September 2000 private medical record revealed that the 
veteran had two or three headaches a day.  Dr. C. questioned 
whether Phenobarbital toxicity might have played into the 
frequency of headaches.

The veteran underwent a VA examination in November 2000.  He 
complained of two to three weekly episodes of blacking out 
associated with generalized convulsions.  The veteran told 
the examiner that when he was in the military he had heat 
stroke which was later followed by seizures.  On neurological 
examination, the veteran was noted as dullish in intellect, 
but his cranial nerves were normal.  The examiner, who lacked 
access to the claims file, diagnosed seizure disorder, 
apparently stable.  The examiner opined that the veteran was 
being under treated because he was only given a medication 
choice of Dilantin and Phenobarbital.  Probable dementia of 
unknown cause also was diagnosed.

Private medical records of R.J.H., M.D., dated in November 
and December 2000 reveal that the veteran underwent a right 
carotid endarteratomy in November 2000.  He had a history of 
seizure disorder he dated back to 1979.  Dr. H. noted that 
the veteran had intermittent trouble controlling his right 
foot and right arm weakness after seizures.  His impression 
was that this was Todd's paralysis following seizure.

A private December 2000 EEG reflected no clear seizure 
activity.

During a hearing at the RO in April 2002, the veteran 
testified that he did not have seizures before he entered 
service.  He said that he suffered a head injury while 
loading shields on a tank as cooks helped load tanks down 
range and that the next day he suffered what the records 
called a heat stroke.  He said that after he was treated for 
heat stroke he was put on light duty at the night bakery and 
suffered a seizure one night.  Then he was given duty at the 
orderly room desk before being processed for discharge.  He 
testified that he suffered a number of seizures in service 
and once was taken by ambulance from the barracks to the 
hospital.  He said that he did not know then that he was 
suffering from seizures, but that he was blacking out.  He 
also testified that an examination revealed seizures in 1989, 
but that doctor was now deceased.  (Transcript, at pp. 2-5).  

A brief November 2002 signed handwritten statement of Dr. H. 
stated that the veteran's seizure disorder was post-traumatic 
and related to a closed head injury from a military accident.

A November 2003 VA medical record noted that the veteran 
suffered a seizure two weeks before and that he was taken to 
a local hospital and given Dilantin.

A December 2003 VA medical record revealed that the veteran 
dated the onset of his seizures to 1981 when he was in the 
service when he fell and hit his head.  The veteran reported 
that he was unconscious and remained in the hospital for one 
day.  Shortly afterward he had a seizure and was discharged 
from the service.  Post service, he was treated with 
Phenobarbital and Dilantin, but continued to have one or more 
seizures a week.  The doctor prescribed Keppra as 10 years of 
Dilantin and Phenobarbital had not prevented seizures.  

A January 2004 private medical record from Chesterfield 
General Hospital revealed that the veteran was treated for a 
seizure, his first in about two to three months, which he 
apparently suffered at a local car wash.

A January 2004 VA medical record revealed that the veteran 
said that he had suffered a seizure two days before while at 
a grocery store when he "blacked out".  He reported that 
people told him that he was trying to swallow his tongue.  He 
was taken by ambulance to a local hospital where he was 
treated.

March 2004 VA medical records noted that the veteran had a 
long history of seizures dating back to 1981.  A CT scan of 
his head was unremarkable and an EEG failed to show any 
seizure activity.  It was noted that he was having fewer 
seizures and improving with Keppra.

The veteran underwent a VA examination in June 2004.  He told 
the examiner that he had multiple falling out spells in 
service and that he had a head injury in service when 
something hit him in the head and knocked him unconscious 
while his unit was unloading a tank.  He said that he now had 
falling out spells at least once or twice a week.  The 
examiner noted that a neurological consultation in service 
had been requested but never conducted because the veteran 
said that he was discharged before that was accomplished.  On 
examination, it was noted that the veteran was alert, but 
stuttered, but otherwise had a normal mental status.  The 
neurologist stated that the veteran had a diagnosis of 
seizure disorder, although there was no confirmatory evidence 
in the claims folder or by report of abnormal laboratory 
testing.  The examiner recommended that the best approach for 
objective information was to have the veteran admitted for 
video and EEG clinical monitoring to determine whether the 
veteran had seizure or pseudoseizures.  He further stated 
that otherwise the issue could not be resolved during the 
examination.  The examiner offered no opinion as to the 
etiology of either the seizures or pseuodoseizures.

A September 2004 VA medical record noted that the veteran 
reported five seizures over the weekend.  Another September 
2004 VA medical record noted that the veteran had suffered 10 
seizures since he was started on Keppra, although their 
frequency was less frequent.

A December 2004 VA medical record noted that the veteran 
continued to have seizures, although only three since 
September 2004.  The doctor prescribed Gabapentin.

A February 2005 VA medical record noted a long history of 
generalized tonic clonic seizures as well as low back pain.  
The doctor noted only one light seizure since she last saw 
the veteran in December 2004.

The veteran underwent another VA examination in October 2006 
for a clarifying diagnosis.  The examiner noted that brain 
scans and EEGs in the file were reportedly normal and that 
the 1992 discharge from a VA hospital indicated a diagnosis 
of hysterical paralysis, but that he was also treated with 
anti-epileptic medications.  The veteran complained of at 
least three seizures a month.  Following a review of the 
claims folder and physical evaluation, the neurologist 
considered the question of pseudoseizures vs. seizures, and 
indicated that the inpatient video EEG monitoring may or may 
not serve to confirm seizures vs. pseudoseizures.  In 
addition, he stated that it was not possible to confirm the 
diagnosis of epilepsy vs. pseuodseizures, or a combination 
thereof, based on the currently available objective evidence.  
(To date, no inpatient video and EEG monitoring study has 
been performed.)

A July 2007 VA medical record indicated that the veteran's 
seizure disorder was stable and that he was taking Dilantin.

An August 2007 VA medical record noted that the veteran's 
seizures overall seemed to be better and that emotional 
stress seemed to trigger his blackouts.  Mental health 
treatment was noted as helpful.

Based upon the evidence of record, the Board finds that head 
injury residuals, including a seizure disorder, were not 
manifest during active service and did not develop as a 
result of an established event, injury, or disease during 
active service.  As noted above, the appellant has been 
diagnosed with a seizure disorder on several occasions, but 
VA examiners in June 2004 and October 2006 were not able to 
confirm a current disability as the veteran had not made 
himself available for a period of observation and evaluation, 
to include inpatient video EEG monitoring to confirm the 
presence of a seizure disorder vs. pseudoseizures.  However, 
even assuming that the appellant has a current epilepsy 
disability (which has never been confirmed) and is not 
suffering from pseudoseizures, there is no competent medical 
evidence indicating that this disorder is associated with any 
established event, injury, or disease during active service.  

Service treatment records referred to the veteran fainting in 
August 1980 and his neurological complaints of record 
concerned numbness and tingling in his extremities.  The only 
evidence of a head injury in service is the veteran's 
testimony and what he later related to medical professionals 
who repeated that history in their records.  While the 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, see Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005), and while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  There is no competent medical 
evidence in the record of a seizure disorder until 1992, or 
11 years after the appellant's discharge from service.  
Further, the veteran conceded during his RO hearing that no 
one referred to his fainting spells in service as seizures 
and he testified that he was first diagnosed post-service in 
1989 by a doctor who is now deceased.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson, 12 Vet. App. at 253.  As noted above, 
there is no medical evidence in the record suggesting a 
connection between the veteran's service and any current 
seizure disorder, except for the private November 2002 
statement of Dr. R.J.H.  

His handwritten note on a medical prescription form stated 
that the veteran's seizure disorder was related to a closed 
head injury from a military accident.  But there is no 
medical evidence of such an accident in the service treatment 
records.  Moreover, it has been held that "a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record."  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, 
the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  As noted above, Dr. H. did not respond 
to an invitation to share his rationale with VA.  Thus, since 
Dr. H.'s opinion was based on no more than the veteran's 
self-reported history and is not supported by a review of the 
veteran's claims file, his findings are not considered 
probative and have been afforded little weight by the Board 
in its analysis.  

The Board notes that another private physician, Dr. C., 
expressly declined the appellant's September 1998 invitation 
to furnish a nexus opinion.  Dr. C. reviewed VA hospital 
records and concluded he could not state with certainty that 
the veteran's seizures might be related to some injury in 
service.  None of the three VA examiners of record offered an 
opinion as to etiology.  There is no competent medical 
evidence that the Board can rely on in this matter to show a 
connection between the appellant's post-service seizures and 
his period of active service.  Therefore, the Board finds 
entitlement to service connection for head injury residuals, 
including a seizure disorder, is not warranted.

The Board has considered whether service connection for head 
injury residuals, including a seizure disorder, could be 
established on a presumptive basis.  To establish service 
connection for a disability on a presumptive basis, the 
disability must manifest itself to a compensable degree 
within one year of the veteran leaving active duty.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).  In this case, no competent 
medical evidence demonstrates that the appellant experienced 
a seizure disorder to a compensable level within a year after 
his discharge from active duty.  As noted above, though the 
appellant told the SSA that he first suffered minor seizures 
in 1982 there is no medical evidence to show any seizures 
until 1992.  Therefore, service connection for head injury 
residuals, including a seizure disorder, cannot be 
established on a presumptive basis.

While the appellant believes his seizure disorder was 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. 492.  There simply is 
no probative, competent medical evidence in support of this 
claim.  

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  
Gilbert, 1 Vet. App. at 55; Ortiz,  274 F. 3d 1361.  The 
preponderance of the evidence is against the appellant's 
claim for service connection for head injury residuals, 
including a seizure disorder.


ORDER

Entitlement to service connection for head injury residuals, 
including a seizure disorder, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


